Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 29 May 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 29 May 1822
				
				I am sorry to say that your last Letter was so badly written that I could scarcely read it and I again implore you to write a larger hand and you will soon get rid of the cramped style which you have acquired I suppose you have been passing an agreeable Vacation at Quincy and found your Grandfather quite well—and as usual occupied in all perusing all the new publications—Your father has written to you I suppose about living with John and likewise mentioned his wish that you should move into his chamber the ensuing Term—You will therefore have a great advantage during the next term in John’s advice and assistance on which you may safely rely as well as his example and for the future I hope your Letters will be on different subjects from those you have recently been in the habit of writing as you may be assured that as long as you do your best you will find both your father and myself satisfied and that you will do your best I am willing to believe knowing that you have too much sense to lose opportunities of improvement  which if lost can never be retrieved—Love to all and much to yourself from your Mother
				
					L C Adams
				
				
					Your Uncle is as much better as we can expect in the time, but still very weak—By accident I began the wrong side of my paper—and it is so hot I cannot change it or write better—all well
				
			